Citation Nr: 1209998	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  05-26 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness.

2. Entitlement to service connection for a disability of the bilateral first toes.

3. Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1989 to March 1992, to include service in the Southwest Asia Theater of Operations.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before a Veterans Law Judge in May 2008 at a hearing conducted via videoconference.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted the May 2008 hearing is no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.717, the Veteran was offered the opportunity to testify at another hearing.  See September 2011 letter.  The Veteran responded in September 2011 that she does not wish to have another hearing.  As such, the Board will proceed based on the evidence of record.

This case was last brought before the Board in October 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claim, to include providing the Veteran with a VA examination.  The case is once again before the Board for appellate consideration of the issue on appeal.

The Board observes that the issue originally certified to the Board was service connection for fibromyalgia and joint pain.  However, the Board observes the evidence of record indicates the Veteran has been diagnosed with patellofemoral pain syndrome of the left knee and bilateral proximal interphalangeal joint pain.  See, e.g., January 2010 VA examination report.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must consider alternative disorders that may be reasonably encompassed by the claimant's description of the initial claim, reported symptoms and other information of record.  See Clemons v, Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the Court's holding in Clemons, the Board has amended the issues on appeal as reflected above.  

This case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Initially, the Board notes that a January 2010 VA examination and a July 2011 addendum are inadequate to address the left knee claim.  The examiner stated that "it would be speculative to offer an opinion as to whether [the Veteran] had a pre-existing knee condition which was aggravated by her active service or resulted from her active service."  In fact, the Veteran was noted to have this disability at entry into service in October 1988.  Moreover, while the examiner stated that there was no documentation of any left knee condition during service, this is an inadequate rationale for offering a speculative opinion because she apparently did not consider the Veteran's complaints of left knee pain during marching and exercise, as noted in detail in the January 2010 VA examination report.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (regarding speculative medical opinions).  Another medical opinion is thus required.

The Board again notes that the Veteran claims service connection for joint pain as due to an undiagnosed illness based on qualifying service in the Southwest Asia Theater of Operations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  During the development of the instant claim, the Veteran was provided a VA examination in January 2010, during which the examiner rendered a diagnosis of bilateral proximal interphalangeal joint pain, of unknown etiology without functional impairment.  The VA examiner then opined that the Veteran's discomfort is not etiologically related to her active service, as it was not described in her service treatment records.  However, in reviewing the VA examination report, it is unclear whether the VA examiner considered the provisions of 38 C.F.R. § 3.317 pertaining to undiagnosed illnesses.  As such, the Veteran must be provided a new VA examination to determine whether her current pain in the bilateral proximal interphalangeal joints may be due to an undiagnosed illness.  See 38 C.F.R. § 3.317.

As a final note, the Board observes that, following the October 2009 Board remand, the issue of service connection for fibromyalgia (other than as regards the left knee) was not readjudicated.  This constitutes a procedural defect that must be corrected upon remand.  See 38 C.F.R. § 19.31 (2011).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed symptoms of bilateral proximal interphalangeal joint pain and left knee pain.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Based upon the claims file review, the Veteran's reported symptom history, and the examination findings, the examiner should provide an opinion as to the following:

a. Are the Veteran's symptoms of pain in the bilateral proximal interphalangeal region considered chronic in nature?  This response should contemplate objective findings encompassing both "signs," in the medical sense of objective evidence perceptible to an examining physician; and other, non-medical indicators that are capable of independent verification.

b. If so, are these symptoms attributable to a known clinical diagnosis (e.g., arthritis)?

c. If the answer to (b) is yes, is it at least as likely as not (e.g., a 50 percent or greater probability) that such disorder was incurred in service?

d. With regard to the left knee pain, the examiner render an opinion as to whether this disorder did not clearly and unmistakably worsen beyond natural progression during service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims, based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


